Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of March 8th 2022 has been considered.
Claims 1 has been amended.
Claims 3, 8, 9 and 12 are been cancelled.
Claims 1, 2, 4-7, 10, 11 and 13-22 are pending in the current application.
Claims 13-20 are withdrawn from consideration.
Claims 1, 2, 4-7, 10, 11, 21 and 22 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Floeter et al (USPub 2002/0114874 A1) in view of Ervin et al (USPub 2012/0053251 A1). Evidenced by NPL Crockett, “Allanblackia Oil: Phytochemistry and Use as Functional Food” (from Int. J. Mol. Sci. 2015, 16, 22333-22349).

Regarding claims 1, 7, 11, 21 and 22: Floeter discloses a water-in-oil emulsion (i.e., margarine) comprising 70-20wt% aqueous phase dispersed in 30-80wt% fat phase, wherein the fat phase comprises 1-50wt% vegetable hard stock and 50-99wt% vegetable oil (see Floeter abstract; paragraphs [0014]-[0019]). Given the fact the ranges of aqueous phase, fat phase and its constituents recited in claims 1 and 10 overlap the ranges disclosed in Floeter, a prima facie case of obviousness exists (see MPEP §2144.05). Moreover, Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]). Moreover, Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]), which encompasses claim 1: “at least one vegetable fat rich in stearic acid” (see 35 USC §112(b) rejection, supra).
As to the fiber recited in claims 1 and 12: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose fibers; However,  Ervin discloses using soluble fiber, such as phyllium fiber, in water-in-oil emulsions is well known to provide the consumer with health benefits associated with the soluble fiber’s intake (see Ervin abstract; paragraph [0031]), and that the relative content of the soluble fiber ranges between .0001% to 70wt% (see Ervin paragraphs [0027] and [0028]). Since the relative fiber content in claim 1 lies inside the relative fiber content in Ervin, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan to have modified Floeter and to have added soluble fiber to the water-in-oil emulsion in order to provide the consumer with the health benefits associated with the soluble fiber intake (e.g., phyllium fiber), and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the saturated fatty acids and stearic acid content of the vegetable fat recited in claim 1: Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]). Given the fact Allanblackia is known to comprise primarily of about 60-65wt% saturated fatty acid (i.e., stearic acid) and about 35-37wt% monounsaturated fatty acid (see Crockett page 22342, section 2.4.1), Floeter meets the claimed limitations.
As to the emulsifier recited in claims 21 and 22: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose emulsifiers, such as soy lecithin and/or monoglycerides; However, Ervin discloses that using 0.5wt%-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in water-in-oil emulsions is well known and conventional in the art (see Ervin paragraph [0163]; Examples 6-8). Therefore, it would have been obvious to a skilled artisan to have modified Floeter and to have used 0.5-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in the water-in-oil emulsion, and thus arrive at the claimed limitations.
As to the transitional phrase "consisting" to define the method of making the "roll-in" margarine composition in line 2 of claims 1 and 21: Floeter discloses a water-in-oil emulsion (i.e., margarine) comprising 70-20 wt% aqueous phase dispersed in 30-80wt% fat phase, wherein the fat phase comprises 1-50wt% vegetable hard tock and 50-99wt% vegetable oil (see Floeter abstract; paragraphs [0014]-[0019]). While the method of making the "roll-in" margarine composition in claims 1 and 21 is defined by the close-ended transitional phrase "consisting", the aqueous phase in claims 1 and 21 is defined by the open-ended transitional phrase "comprising", which does not exclude any additional constituents from Floeter. Accordingly, Floeter meets the claimed limitations.
Regarding claims 2: Floeter discloses an example of a water-in-oil emulsion comprising 80% fat phase comprising 30% hardstock where the saturated fatty acid content of the fat phase was 22wt%, which renders a total compositional saturated fatty acid content of 17.6wt% (80% x 22% = 17.6%) (see Floeter paragraphs [0033]; Example; Tables 1 and 2). Given the fact the hard stock is the chief source of saturated fat and since Floeter contemplates compositions comprising fat phase comprising up to 50wt% hard stock (see Floeter paragraphs [0014]-[0019] and [0022]-[0026]), a composition comprising a fat phase comprising 45wt% hard stock comprises about 26.4wt% saturated fatty acids.
Regarding claim 4: While Floeter laments the high cost of fractionation, Floeter discloses of using hard fat comprising stearic acid, such as the stearin fraction of fractionated Allanblackia fat and/or Pentadesma fat, and that the Allanblackia fat is a substitute for shea stearin fraction (see Floeter paragraphs [0011], [0012], [0014] and [0027]). Accordingly, it would have been obvious to a skilled artisan to have used shea stearin instead of allanblackia stearin, as the two stearin fractions are known to be interchangeable equivalents, and thus arrive at the claimed limitations. 
Regarding claim 5: Floeter discloses allanblackia fat comprises 60-80wt% St-O-St (see Floeter paragraph [0023]).
Regarding claim 6: Floeter discloses the fat phase comprises vegetable oils, such as soybean oil (see Floeter paragraph [0031]).
Regarding claim 11: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]).

Response to Arguments
Applicant's arguments filed on March 8th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 7-8 of the "Remarks" that the prior art references fail to render the claimed invention obvious, because in addition to use phyllium fiber in water-in-oil emulsions to impart health benefits associated with fiber intake, Ervin discloses of using additional components in the homogeneous fat emulsion, such as a thickener. Therefore, one skilled in the art reading Ervin to modify Floeter would be led to also include other components not just fibers, such as thickeners, otherwise that would render Ervin's teaching unsatisfactory for its intended purpose or impermissibly change the principle of Ervin. The examiner respectfully disagrees.
Given the fact that Floeter is being modified by Ervin, the intended purpose of the primary reference, the teaching/principle of the reference being modified (i.e., Floeter) should not be changed to render the primary reference unsatisfactory for its intended purpose not the secondary reference (i.e., Ervin).
In the alternative, the fact that Ervin discloses the homogenous fat emulsion comprises additional constituents, such as thickeners, does not teach away from using the phyllium fiber in the fat emulsion in Floeter in order to impart health benefits associated with fiber intake as disclosed in Ervin.
Lastly, given the fact the "roll-in" margarine composition is defined by the close-ended transitional phrase "consisting" and the aqueous phase is defined by the open-ended transitional phrase "comprising", which does not exclude any additional constituents from Floeter, Floeter may be modified, in addition to phyllium fiber, by thickeners and other components. In other words Floeter consists of the fatty phase and the aqueous phase, the fat phase of Floeter further consists of vegetable fat and vegetable oil and further has an aqueous phase which comprises water, proteins, dietary fibers as well as thickeners and other components, which are not exclude from the aqueous phase of the instant invention as the aqueous phase is using the open ended comprising language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792